Citation Nr: 1417047	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-01 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2011, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the record. 

This case was previously before the Board in August 2011, at which time the Board remanded the case for additional development.  Unfortunately for the reasons explained below, the case must be remanded again.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On July 25, 2012, the Veteran appointed the Texas Veterans Commission as his representative.  See the July 2012 Appointment of Veterans Service Organization as Claimant's Representative form (VA Form 21-22).  Upon review of the record, it does not appear that the representative was given an opportunity to submit argument or procedural documents in support of the Veteran's claim prior to the RO re-certifying the case to the Board on July 20, 2012.  In order to comply with due process of law, the Veteran's representative must be provided the opportunity to review the record and offer written argument on the Veteran's behalf.  38 C.F.R. § 20.600 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the Texas Veterans Commission and afford the organization an opportunity to review the claims folder and submit a VA Form 646 on behalf of the Veteran.  All efforts made should be documented and incorporated into the claims file.  Notification of this action should be sent to the Veteran and documented in the claims file. 

2.  Readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

